629 P.2d 357 (1981)
In the Matter of the Application of Frank G. LANDRUM, Jr., For Writ of Habeas Corpus.
Frank G. LANDRUM, Applicant,
v.
C.J. BAKER, Estelle Baker, Samoa McHatton and Charles McHatton, Respondents.
No. 51779, 52062.
Supreme Court of Oklahoma.
March 24, 1981.
Rehearing Denied June 8, 1981.
Gary Payne, Atoka, Harry Bickford, Ardmore, Elton Cox, Canyon, Tex., for applicant.
Dan Little and Lyn Ables, Madill, for respondents.

MEMORANDUM DECISION BY ORDER
On Certiorari to this Court from the opinion of the Court of Appeals, Div. No. 1, applicant Landrum urges, inter alia, the trial court was without jurisdiction to make an order for child support in an action commenced in habeas corpus, and points out a direct conflict in Oklahoma on this question between Ex parte Kelly, Okl., 261 P.2d 452 (1963), and Ex parte Yahola, Okl., 180 Okl. 637, 71 P.2d 968 (1937).
The holding in Kelly was based in part on the Court's erroneous conclusion that this particular question had never been decided in Oklahoma. By so doing, the Court overlooked our earlier holding in Yahola, which directly recognized the jurisdiction of the court in a habeas corpus action to order child support. Accordingly, we expressly overrule Kelly in favor of the better reasoning expressed in Yahola which is in accord with the holding of Alford v. Thomas, Okl., 316 P.2d 188 (1957).
Judgment of the Court of Appeals affirmed.